UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2010 Commission File # 333-152830 LEGEND MINING INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 75-3268988 (IRS Employer Identification Number) 2-46 DeZhennan Rd., Suite 403, Yuesiu District, Guangzhou Guangdong Province, China (Address of principal executive offices) 86-13268166474 (Registrant’s telephone number) Securities registered pursuant to section 12(b) of the Act: None. Securities registered pursuant to section 12(g) of the Act: Common Stock, Par Value $0.001 per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [ ] Yes[X] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act: [ ] Yes[X] No Indicate by check mark whether the registrant(1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day. [X] Yes[] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). [X] Yes[ ] No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed fiscal year end. $28,500. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. 7,350,000 shares of common stock issued and outstanding as of July 13, 2010. Documents incorporated by reference: None. 2 DESCRIPTION OF BUSINESS Business Development We commenced operations as an exploration stage company. On January 28, 2008, we entered into an agreement with Carman Wilcox of Imperial, Saskatchewan, wherein he granted us the sole and exclusive option to acquire a 100% interest in the Carman Wilcox property, which is located in Sections 4 and 9 of Township 52 and Range 15W2M, Saskatchewan. This agreement was subsequently amended on August 20, 2008. We purchased this Option from Mr. Wilcox for a cash payment of $7,500. In order to exercise this option and acquire these claims we needed to pay Mr. Carman Wilcox further cash payments totaling $245,000 as follows; 1.$15,000 on or before March 31, 2009, provided however, Mr. Wilcox may at any time after October 31, 2008, on 48 hours notice, require said payment to be made forthwith; 2.$25,000 on or before January 28, 2009; and 3.$205,000 on or before January 28, 2010. and incur $200,000 in exploration expenditures as follows: 1.$50,000 on or before June 30, 2009; and 2.$150,000 on or before September 30, 2009. We were unable to keep the mineral claim in good standing due to lack of funding, and accordingly our interest in it has expired. We are reviewing potential acquisitions in the resource and non-resource sectors. However, there are no guarantees that we will be able to reach any agreement to acquire such assets. Employees We have no employees as of the date of this annual report other than our sole director. Research and Development Expenditures We have not incurred any research or development expenditures since our incorporation. Subsidiaries We do not have any subsidiaries. Patents and Trademarks We donot own, either legally or beneficially, any patents or trademarks. 3 Dependence on Major Customers We have no customers. Item 1A.Risk Factors We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. Item 1B.Unresolved Staff Comments None. Item 2.Properties We do not own or lease any property. Item 3.Legal Proceedings There are no legal proceedings pending or threatened against us. Item 4.Submission of Matters to a Vote of Security Holders No matters were submitted to a vote of our security holders, through the solicitation of proxies or otherwise, during the fourth quarter of the fiscal year covered by this report. PART II Item 5.Market for Registrant’s Common Equity, Related Stock Matters and Issuer Purchases of Securities Market Information Our shares of common stock were quoted through the facilities of the OTC Bulletin Board from April 1, 2009 until July 6, 2009. On July 6, 2009, quotation of our shares of common stock on the OTC Bulletin Board ceased due to our failure to comply with Rule 15c2-11 of the Exchange Act of 1934. On February 25, 2010 our shares were again cleared for quotation on the OTC Bulletin Board, under the symbol LDMI, and they continue to be so cleared. However, none of our shares have traded through the OTC Bulletin Board electronic market during these periods. 4 Holders As of June 04, 2010 there are 30 holders of our common stock. Dividends There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends. The Nevada Revised Statutes, however, do prohibit us from declaring dividends where, after giving effect to the distribution of the dividend: 1.we would not be able to pay our debts as they become due in the usual course of business; or 2.our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We have not declared any dividends, and we do not plan to declare any dividends in the foreseeable future. Securities authorized for issuance under equity compensation plans We have no compensation plans under which our equity securities are authorized for issuance. Performance graph We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. Recent sales of unregistered securities None. Issuer Repurchases of Equity Securities None. Item 6.Selected Financial Data. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. 5 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-looking statements This report contains "forward-looking statements" relating to us which represent our current expectations or beliefs, including statements concerning our operations, performance, financial condition and growth. For this purpose, any statement contained in this report that are not statements of historical fact are forward-looking statements. Without limiting the generality of the foregoing, words such as "may", "anticipation", "intend", "could", "estimate", or "continue" or the negative or other comparable terminology are intended to identify forward-looking statements. These statements by their nature involve substantial risks and uncertainties, such as credit losses, dependence on management and key personnel and variability of quarterly results, our ability to continue our growth strategy and competition, certain of which are beyond our control. Should one or more of these risks or uncertainties materialize or should the underlying assumptions prove incorrect, actual outcomes and results could differ materially from those indicated in the forward-looking statements. Plan of Operation Our plan of operation for the twelve months following the date of this annual report is to continue to review other potential acquisitions in the resource and non-resource sectors. Currently, we are in the process of completing due diligence reviews of several business opportunities. We expect that these reviews could cost us a total of $20,000 in the next 12 months. As well, we anticipate spending an additional $20,000 on administrative fees, including fees we will incur in complying with reporting obligations. Total expenditures over the next 12 months are therefore expected to be $40,000. We do not currently have enough funds on hand to cover our anticipated expenses for the next 12 months. We anticipate that additional funding will be required in the form of equity financing from the sale of our common stock or from loans. However, we do not have any arrangements in place for any future equity financing. Results of Operations We did not earn any revenues for the year ended March 31, 2010. We incurred operating expenses in the amount of $28,292 for the year ended March 31, 2010, compared to $28,112 for the year ended March 31, 2009, consisting of general and administrative expenses of $26,450 and interest expense of $1,842. At March 31, 2010, we had assets of $1,716 ($16,454 – March 31, 2009) consisting of cash and we had total liabilities recorded at $51,703 ($38,149 - March 31, 2009). These consisted of loans of $44,017 and accounts payable and accrued liabilities of $7,686. 6 We have not attained profitable operations and are depending on obtaining financing to continue to search for a new acquisition. For these reasons our auditors believe that there is substantial doubt that we will be able to continue as a going concern. We have had no operating revenues since our inception on July 1, 2007 through March 31, 2010, and have incurred operating expenses in the amount of $74,987 for the same period. Our activities have been financed from the proceeds of share subscriptions and loans from a non related party. For the period from inception on July 1, 2007 through March 31, 2010, we incurred general and administrative expenses of $60,542, mineral property expenses of $12,228, and interest expense of $2,217. During the year ended March 31, 2010, we incurred a net loss of $(28,292), which resulted in an accumulated deficit of $(74,987). Our financial statements are prepared in accordance with U.S. generally accepted accounting principles. We have expensed all development costs related to our establishment. Liquidity and Capital Resources We had cash of $1,716 as of March 31, 2010, compared to a cash position of $16,454 at March 31, 2009. Since inception through to and including March 31, 2010, we have raised $25,000 through private placements of our common shares and we have received contributed capital from a consultant of $41,800. We expect to run at a loss for at least the next twelve months. We have no agreements for additional financing and cannot provide any assurance that additional funding will be available to finance our operations on acceptable terms in order to enable us to complete our plan of operations. There are no assurances that we will be able to achieve further sales of our common stock or any other form of additional financing. Off-balance sheet arrangements We have no off-balance sheet arrangements including arrangements that would affect our liquidity, capital resources, market risk support and credit risk support or other benefits. Item 7A.Quantitative and Qualitative Disclosures About Market Risk. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. 7 Item 8.Financial Statements and Supplementary Data. SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Legend Mining, Inc. (An Exploration Stage Company) We have audited the accompanying balance sheets of Legend Mining, Inc. (An Exploration Stage Company) as of March 31, 2010 and 2009 (restated), and the related statements of operations, stockholders’ equity (deficit) and cash flows for the years then ended March 31, 2010 and 2009 (restated), and from inception on July 1, 2007 through March 31, 2010. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conduct our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Legend Mining, Inc. (An Exploration Stage Company) as of March 31, 2010 and 2009 (restated), and the related statements of operations, stockholders’ equity (deficit) and cash flows for the years then ended March 31, 2010 and 2009 (restated), and from inception on July 1, 2007 through March 31, 2010, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 8 to the accompanying financial statements, the Company has restated its financial statements, which were previously audited by other independent auditors who have ceased operations. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the financial statements, the Company has incurred losses since inception resulting in an accumulated deficit of $74,987 as at March 31, 2010, and further losses are anticipated in the exploration stage of the business. These factors raise substantial doubt about its ability to continue as a going concern.Management’s plans concerning these matters are also described in Note 1.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada July 12, 2010 50 S. Jones Blvd. Suite 202 Las Vegas, NV 89107 Phone: (888)727-8251 Fax: (888)782-2351 8 LEGEND MINING INC. (AN EXPLORATION STAGE COMPANY) BALANCE SHEETS AS OF MARCH 31, 2 (Audited) Assets March 31, March 31, (Restated) Current Assets: Cash $ $ Total Current Assets Total Assets $ $ Liabilities and Stockholders' Equity (Deficit) Current Liabilities Accounts payable and accrued liabilities $ $ Notes Payable (Note 6) Accrued Interest - Total Current Liabilities Stockholders' Equity (Deficit) Common stock, par value $0.001 per share; 75,000,000 shares authorized; 7,350,000 shares Issued and outstanding Additional paid-in-capital Deficit accumulated during the exploration stage ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity (deficit) $ $ The Accompanying Notes Are an Integral Part of These Financial statements 9 LEGEND MINING INC. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF OPERATIONS FOR THE YEARS ENDED MARCH 31, 2010, AND 2009 (Audited) From July 1, Years Ended (Inception) to March 31, March 31, (Restated) Bank charges and interest $ $ $ Mineral properties - Professional fees Loss from operations $ ) $ ) $ ) Interest expenses ) - ) Loss before income taxes ) ) ) Provision for income taxes - - - Net loss $ ) $ ) $ ) Loss per share - Basic and diluted $ ) $ ) Weighted Average Number of Common Shares Outstanding The Accompanying Notes Are an Integral Part of These Financial statements 10 LEGEND MINING INC. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) FOR THE PERIODS ENDED MARCH 31, 2010, AND 2009 (Audited) Deficit accumulated Additional During the Common Stock Paid-in- exploration Description Shares Amount Capital Stage Total Balance- July 1, 2007 - $
